Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
Response to Arguments
	Applicants amendments, filed on 2/8/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  First, Applicants still have not addressed the structural deficiencies recited in the originally filed disclosure.  As explicitly stated by the Examiner in the previous Office action, Applicants MUST provide a substituted specification which includes the corrected structures.   Including suggested amendments in the remarks section of Applicants response is not sufficient.  Further, there are still deficiencies with the suggested corrections.  The figure shown on page 1 of Applicants response is still deficient.  There are missing radical symbols and bonds which are not labeled.  Applicants representative is strongly encouraged to ask Applicants to review these drawing and fix any chemical issues which are present.  There are missing radical labels and there are many carbon atoms which do not satisfy the valency requirement.  And when making these corrections, Applicants must provide these corrections by filing the corrected portions of the specification as a separate amendment.  The Examiner apologizes for perhaps the excessive use of the bolded text above but this point has been made several times during prosecution and has still not been addressed properly.  And the suggested replacement by Applicants regarding paragraph 0039 of the specification as addressed on page 2 of the response should not include the hydrogen atoms being circled in their corrected specification.  This figure is otherwise correct as drawn.  Additionally, the chemical structure in paragraph 0059 is incorrect.  The compound benzyl 2-methyl-5-vinylpyridinium 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Correction is required.  
	The Examiner raised many claim objections in the last Office action.  It appears that while many of these objections have been overcome via amendment, there are still many claim objections which remain, as described below.  Additionally, there are still existing and new 112(b) rejections, which are described below.  Applicants have not amended claim 7 regarding the term “fluoro prepolymer dispersant”.  Additionally, the amendment from “silica modified acrylic prepolymer” to “silica modified acrylic dispersion” does not overcome the 112(b) rejection as this term is still indefinite for reasons below.
The prior art rejection to Cassaday et al. (US 2014/0335362) is maintained, as described below.  Applicants argue that Example IV of Cassaday et al. includes vinyl acylic prepolymer haloflex 203 which is not recited in Applicants specification.  However, the Examiner relied on the fluoro dispersion AQ 50 and fluoroemulsion API 298 to reject ingredient (vi) of independent claim 7.  The argument regarding the use of Lumiflon (which is not taught by Cassaday et al.) does not confer patentability on the instantly filed claims, nor does it overcome the rejection to Cassaday et al.  Applicants have not provided sufficient evidence regarding that their claimed method is novel and unobvious over the teachings of Cassaday et al.  The teachings regarding longer shelf life and improved UV resistance is noted.  However, Applicants have not shown that such improvements are directly attributed to their claimed method of mixing.  In other words, Applicants have not shown any criticality regarding their method of mixing.  Additionally, example I of Cassaday et al., which does not include haloflex 203, may also be properly relied upon to reject claims 7-14 and 18-21, as described below.    

Specification
	The specification is objected to.  Specifically, the figures shown in pages 10 and 11 are not legible.  Applicants pre-grant publication US 2018/0362800 (paragraph 0040) shows that these figures are illegible.  And the figure shown in paragraph 0039 is also incorrect.  Applicants attempt at providing legible copies in their response filed on 2/8/21 are insufficient.  Applicants are encouraged to employ a proper chemical structure drawing program such as ChemDraw to  A substitute specification with the changes is required.  Formula III in Applicants specification, and formula III as presented in Applicants arguments is ambiguous as to its structure and have different sized atom labels and is unclear.  Moreover, the figure that spans pages 10 and 11 of Applicants does not make sense.  The first structure was originally presented as having a radical on the far right carbon, which is no longer present.  Second, the originally filed specification appears to show each of the three tertiary carbon atoms in the second structure as being radicals which is no longer present.  Third, the final structure on page 11 is unclear.  Two of the tertiary carbon atoms on the top right of this structure have unknown bonds.  An organic chemist looking at this structure would not know that the unlabeled bonds refer to.  And while such a terminus of a bond is assumed in organic chemistry to be a methyl group (CH3 group), it appears that this cannot be the case since the scheme on page 11 of Applicants specification refers to polypropylene, which cannot have a CH3 group at the unlabeled positions.  So besides the improper formatting of the structures, there is some indefiniteness regarding the structures themselves.  This is why the Examiner is still objecting to this portion of Applicants specification.    
	The specification is further objected to as failing to provide proper antecedent basis for the limitation “fluoro dispersant” or “fluoro prepolymer dispersant”.  This limitation is not found anywhere in Applicants originally filed disclosure.  Applicants must also correct for this deficiency in the substitute specification which they must file.

Claim Objections
	Claims 8-14 and 18-24 are objected to.  The claim preamble for each of claims 8-14 and 18-24 should be amended from “A method as claimed in claim X” to --The method of claim X-- where X refers to the corresponding claim number, for better clarity.
Claim 7 is objected to.  The limitation “fluoro prepolymer dispersant” should be amended to --a fluoro prepolymer dispersant, and--.
Claims 22, 23 and 24 are objected to.  The limitation “pentaerythritol tetrakis[3-[3,5-di-tert-butyl-4-hydroxyphenyl]propionate” should be amended to --pentaerythritol tetrakis[3-[3,5-di-tert-butyl-4-hydroxyphenyl]propionate]--.
n” should be amended to --Non ionic surfactant octophenolpoly(ethyleneglycolether)--.  No subscript n should be present since this variable is not defined in claims 22, 23 and 24.  
Claims 22, 23 and 24 are objected to.  The limitation “3,4-epoxycyclohexyl) ethyltriethoxysilane” should be amended to --3,4-(epoxycyclohexyl)ethyltriethoxysilane--.
Claims 22 and 23 are objected to.  The limitation “Fluoro Prepolymer dispersion, namely FEVE (Fluoroethylene-alkyl vinylether) alternative copolymer” appears twice in a row (with both instances being present in 80.00 pbw).  Applicants should remove one of these instances, and further amend “Fluoro Prepolymer dispersion, namely FEVE (Fluoroethylene-alkyl vinylether) alternative copolymer” simply to --Fluoroethylene-alkyl vinylether (FEVE) alternating copolymer--.
Claim 22 and 23 are objected to.  The limitation “Urethane Acrylate namely; ethoxylated (15) trimethylolpropane triacrylate” should be amended to --Ethoxylated (15 )trimethylolpropane triacrylate--.
Claim 24 is objected to.  The limitation “Fluoro Prepolymer dispersion, namely FEVE (Fluoroethylene-alkyl vinylether) alternative copolymer” should be amended to --Fluoroethylene-alkyl vinylether (FEVE) alternating copolymer--.
Claim 24 is objected to.  The limitation “Acrylic fluro fluoro emulsant” should be amended to --Acrylic fluoro emulsion--.  The term “emulsant” is not known in the art.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-14 and 18-24 are each rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 23 and 24 are each rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “Silica modified Acrylic dispersion” is confusing and indefinite.  One having ordinary skill in the art would not know what a silica-modified acrylic prepolymer refers to.  How does silica (an inorganic filler), modify said acrylic prepolymer?  Further, the previously presented trade name (Chemtan AC-1, now canceled) is not believed to actually refer to any commercially available compound.  Applicants application is the only application (or document in the patent literature and non-patent literature) which shows up when a search of the terms Chemtan and AC-1 are performed.  As such, the Examiner cannot assign any interpretation to this ingredient in each of claims 22, 23 and 24.
Claims 22 and 23 are each rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of claims 22 and 23 recite the limitation “modified poly vinylidene fluoride dispersion”.  However, it is unclear what this material refers to.  Modified how? Modified by what?  This limitation is indefinite since one of ordinary skill in the art cannot identify the metes and bounds of this limitation.  
Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 23 recites the limitation “blend of acrylic and silica” does not make any chemical sense.  The term “acrylic” refers to a class of compounds, not one specific compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cassaday et al. (US 2014/0335362). 
Example IV of Cassaday et al. teaches a mixture which is taught to be spray coated onto a polyurethane substrate and the sprayed coating is dried for 10-15 minutes and may be cured at 125-150 °C for 5-10 minutes.  The mixture of Example IV includes a composition which is comprised of (i) a solvent (diethylene glycol monobutyl ether, which is a synonym for butyl carbitol), including water (deionized water), (iii) a surfactant (FC 4430), (iv) monomers (urethane acrylate SR903, sodium vinyl sulfonate, and coatosil 1770), (v) a urethane prepolymer (neorez R9679) which includes (vii) water, (vi) a fluoro prepolymer dispersant (fluoro dispersion AQ 50 and fluoroemulsion API 298), and (viii) a graft initiator (urea peroxide and silver perchlorate).  Applicants specification does not define what constitutes a UV resistant compound.  Without any definition, the broadest reasonable interpretation standard applies.  For something to be UV resistant, it need only be able to absorb ultraviolet light without degradation.  Most all commonly employed ingredients for everyday use are to some degree, UV resistant.  This includes some of the ingredients present in the composition taught in example IV.  For example, the silicone feel agent FA 22 would inherently possess at least some UV resistance.  Silicones are well known for their UV resistance.  As such, silicone feel agent FA 22 reads on 
While Cassaday et al. teaches a method of grafting a coating onto a substrate using the ingredients of claim 7, Cassaday et al. does not explicitly teach that the method includes steps (a) through (d) of claim 7.  Cassaday et al. only teaches a general mixing of the ingredients listed in example IV.  In the absence of a method of mixing, one having ordinary skill in the art would have found any method of mixing the ingredients in example IV to be obvious.  This includes embodiments where the monomers, surfactant, silicone feel agent and water are first mixed to form a mixture followed by the addition of the remaining ingredients which includes the urethane prepolymer, the fluoro prepolymer, and water (which is present in the urethane prepolymer since the commercially available neorez R9679 is a waterborne dispersion).  As such, Cassaday et al. renders obvious a method of grafting a coating composition onto a polyurethane substrate as required by Applicants elected claims 7-14.  
Additionally, example I of Cassaday et al. also teaches all of Applicants ingredients of claim 7.  Specifically, example I includes 100.00 pbw of water which reads on ingredient (i) of claim 7.  Example I further includes 30.00 pbw or matting agent micropersion HT, which are finely micronized polytetrafluoroethylene (PTFE) particles.  PTFE has particularly good UV resistance because of its very strong carbon-fluorine bonds which is 30% stronger than carbon-hydrogen bonds, thereby protecting the C-C backbone from UV radiation.  As such, the matting agent micropersion HT in example I reads on ingredient (ii) of claim 7.  The fluoro emulsion API 298 employed in example I is a surfactant which reads on ingredient (iii) of claim 7.  The monomer coatosil 1770 employed in example I is a monomer which reads on ingredient (iv) of claim 7.  The polyurethane preopolymer Carapol APU 719 employed in example I reads on ingredient (v) of claim 7.  The cationic fluoro polymer rain off FCX is a cationic carbon 6 based fluoropolymer dispersant which reads on ingredient (vi) of claim 7.  Last, example I of Cassaday et al. teaches a graft initiator and a catalyst (silver perchlorate and urea peroxide, respectively), which reads on ingredient (vii) of claim 7 and the catalyst of claim 20.  For the same reasons prima facie obvious.  That is, Applicants have not attributed the order of mixing to the improvements in shelf life and UV resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766